UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, ORo TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33126 CITIZENS FIRST CORPORATION (Exact name of registrant as specified in its charter) KENTUCKY 61-0912615 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1065 Ashley Street Bowling Green, Kentucky 42103 (Address of principal executive offices) (Zip Code) (270) 393-0700 (Registrant’s telephone number) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at November 14, 2008 Common Stock, no par value per share 1,968,777 shares 1 CITIZENS FIRST CORPORATION TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS. 3 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 12 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4T CONTROLS AND PROCEDURES 25 PART II OTHER INFORMATION ITEM6 EXHIBITS 26 SIGNATURES 27 2 Part 1. Financial Information Item 1. Financial Statements Citizens First Corporation Consolidated Balance Sheets (Unaudited) September 30, 2008 December 31, 2007 (Dollars in thousands except share data) Assets Cash and due from financial institutions $7,452 $10,221 Federal funds sold 177 3,641 Cash and cash equivalents 7,629 13,862 Available for sale securities 42,171 42,316 Loans held for sale 589 796 Loans, net of allowance of $3,246 and $3,194 at September 30, 2008 and December 31, 2007, respectively 271,119 251,571 Premises and equipment, net 11,786 12,124 Bank owned life insurance 6,379 6,152 Federal Home Loan Bank (FHLB) stock, at cost 2,025 1,946 Accrued interest receivable 2,502 2,848 Deferred income taxes 668 214 Goodwill 11,272 11,288 Core deposit intangible 1,639 1,859 Other assets 1,735 1,377 Total assets $359,514 $346,353 Liabilities and Stockholders' Equity Liabilities Deposits: Non-interest bearing $27,709 $27,450 Savings, NOW and money market 64,742 77,715 Time 189,124 177,111 Total deposits 281,575 282,276 Securities sold under repurchase agreements 12,033 3,181 FHLB advances 20,970 15,317 Subordinated debentures 5,000 5,000 Accrued interest payable 744 952 Other liabilities 2,052 2,331 Total liabilities 322,374 309,057 Stockholders' Equity: 6.5% cumulative preferred stock, no par value; authorized 500 shares; issued and outstanding 250 shares at September 30, 2008 and at December 31, 2007, respectively 7,659 7,659 Common stock, no par value; authorized 5,000,000 shares; issued and outstanding 1,968,777 shares at September 30, 2008 and 1,959,583 shares at December 31, 2007 26,752 26,573 Retained earnings 3,692 3,146 Accumulated other comprehensive loss (963) (82) Total stockholders' equity 37,140 37,296 Total liabilitiesand stockholders' equity $359,514 $346,353 See Notes to Consolidated Financial Statements. 3 Citizens First Corporation Consolidated Statements of Income (Unaudited) For the three months ended September30 2008 2007 (Dollars in thousands, except per share data) Interest and dividend income Loans $4,630 $5,078 Taxable securities 291 307 Non-taxable securities 189 140 Federal funds sold and other 48 119 Total interest and dividend income 5,158 5,644 Interest expense Deposits 2,027 2,545 Securities sold under agreements to repurchase and other borrowings 82 19 FHLB advances 193 72 Subordinated debentures 57 89 Total interest expense 2,359 2,725 Net interest income 2,799 2,919 Provision for loan losses 575 170 Net interest income after provision for loan losses 2,224 2,749 Non-interest income Service charges on deposit accounts 453 367 Net gains on sales of mortgage loans 76 78 Lease income 72 52 Income from company-owned life insurance 77 73 Other income 114 102 Total non-interest income 792 672 Non-interest expenses Salaries and employee benefits 1,327 1,420 Net occupancy expense 338 252 Equipment expense 189 203 Advertising 122 136 Professional fees 104 128 Data processing services 166 156 Franchise shares and deposit tax 116 105 Core depositintangible amortization 70 86 Postage and office supplies 52 75 Telephone and other communication 62 67 Other 297 252 Total non-interest expenses 2,843 2,880 Income before income taxes 173 541 Provision for income taxes (24) 132 Net income $197 $409 Dividends declared on preferred stock 130 131 Net income available for common stockholders $67 $278 Earnings per share, basic and diluted $0.03 $0.14 See Notes to Consolidated Financial Statements. 4 Citizens First Corporation Condensed Consolidated Statements of Income (Unaudited) For the nine months ended September 30 2008 2007 (In thousands, except per share data) Interest and dividend income Loans $14,134 $15,216 Taxable securities 875 1,010 Non-taxable securities 550 342 Federal funds sold and other 166 732 Total interest and dividend income 15,725 17,300 Interest expense Deposits 6,600 7,550 Securities sold under agreements to repurchase and other borrowings 109 63 FHLB advances 549 277 Subordinated debentures 192 265 Total interest expense 7,450 8,155 Net interest income 8,275 9,145 Provision for loan losses 852 270 Net interest income after provision for loan losses 7,423 8,875 Non-interest income Service charges on deposit accounts 1,225 1,109 Net gain on sale of mortgage loans 214 256 Lease income 177 157 Income from company-owned life insurance 224 78 Other income 329 252 Total non-interest income 2,169 1,852 Non-interest expenses Salaries and employee benefits 4,000 4,465 Net occupancy expense 958 771 Equipment expense 577 605 Advertising 331 442 Professional fees 296 324 Data processing services 546 545 Franchise shares and deposit tax 345 327 Core deposit intangible amortization 220 258 Postage and office supplies 140 203 Telephone and other communication 193 196 Other 784 750 Total non-interest expenses 8,390 8,886 Income before income taxes 1,202 1,841 Provision for income taxes 167 540 Net income $1,035 $ 1,301 Dividends declared on preferred stock 389 389 Net income available for common stockholders $646 $912 Earnings per share, basic and diluted $0.33 $0.46 Cash dividends per common share $0.05 $0.05 See Notes to Consolidated Financial Statements. 5 Citizens First Corporation Consolidated Statements of Changesin Stockholders' Equity (Unaudited) For the nine months ended September 30 2008 2007 (Dollars in thousands) Balance January 1 $37,296 $36,489 Net income 1,035 1,301 Issuance of common stock 93 96 Stock-based compensation 87 182 Adoption of FIN 48 - (71) Payment of treasury stock - (320) Payment of common dividend, $0.05 per share (99) (99) Payment of preferred dividends, $1557.00 and $1555.00 per share for 2008 and 2007 (389) (389) Other comprehensive income (loss), net of tax (883) (7) Balance at end of period $37,140 $37,182 See Notes to Consolidated Financial Statements. Citizens First Corporation Consolidated Statements of Comprehensive Income (Loss) (Unaudited) For the three months ended September 30 2008 2007 (Dollars in thousands) Net income $197 $409 Other comprehensive income (loss), net of tax: Unrealized gain (loss) on available for sale securities, net (431) 399 Comprehensive income (loss) $(234) $808 Citizens First Corporation Consolidated Statements of Comprehensive Income (Unaudited) For the nine months ended September 30 2008 2007 (In thousands) Net income $1,035 $ 1,301 Other comprehensive income (loss), net of tax: Unrealized gain (loss) on available for sale securities, net (883) (7) Comprehensive income $152 $1,294 See Notes to Consolidated Financial Statements. 6 Citizens First Corporation Consolidated Statements of Cash Flows (Unaudited) For the nine months ended September 30 2008 2007 (Dollars in thousands) Operating activities: Netincome $ 1,035 $ 1,301 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 628 595 Stock-based compensation expense 87 182 Provision for loan losses 852 270 Amortization of premiums and discounts on securities 46 (129) Amortization of core deposit intangible 220 - Gain on sale of premises and equipment - (11) Deferred income taxes (454) (115) Sale of mortgage loans held for sale 13,244 16,209 Origination of mortgage loans for sale (12,823) (16,460) Gains on sales of loans (214) (256) Net loss on sale of other real estate owned 33 16 FHLB stock dividends received (79) - Changes in: Interest receivable 346 (98) Other assets (417) 365 Interest payable and other liabilities 338 909 Net cash provided by (used in) operatingactivities 2,842 2,778 Investing activities: Loan originations and payments, net (21,447) (10,729) Purchases of premises and equipment (290) (1,117) Purchase of available-for-sale securities (10,538) (14,774) Proceeds from maturities of available-for-sale securities 9,302 18,256 Proceeds from sale of other real estate owned 860 393 Payment related to purchase of Commonwealth Mortgage and Southern KY Land Title, Inc., net of stock issued (278) (288) Purchase of bank-owned life insurance policies - (6,000) Net cash used in investing activities (22,391) (14,259) Financing activities: Net change in demand deposits, money market, NOW, and savings accounts (12,714) (17,718) Net change in time deposits 12,013 16,882 Net change in other borrowings - (350) Proceeds from FHLB advances 17,500 9,500 Repayment of FHLB advances (11,847) (14,397) Net change in repurchase agreements 8,852 (1,044) Purchase of treasury stock - (320) Dividends paid on preferred stock (389) (389) Dividends paid on common stock (99) (99) Net cash provided by financing activities 13,316 7,935 Decrease in cash and cash equivalents (6,233) (19,416) Cash and cash equivalents, beginning of year 13,862 29,850 Cash and cash equivalents, end of quarter $7,629 $10,434 Supplemental Cash FlowsInformation: Interest paid $7,658 $7,890 Income taxes paid $50 $640 Loans transferred to other real estate $1,047 $471 Stock issued for contingent payment related to purchase of Commonwealth Mortgage and Southern Ky. Land Title, Inc. $93 $96 Deferred revenue related to a sale leaseback transaction $12 $12 See Notes to Consolidated Financial Statements. 7 Notes to Unaudited Condensed Consolidated Financial Statements (1) Basis of Presentation The accounting and reporting policies of Citizens First Corporation (the “Company”) and its subsidiary, Citizens First Bank, Inc. (the “Bank”),conform to U.S. generally accepted accounting principles and general practices within the banking industry.The consolidated financial statements include the accounts of the Company and the Bank.All significant intercompany transactions and accounts have been eliminated in consolidation. Certain information and note disclosures normally included in the Company’s annual financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2007 Annual Report on Form 10-KSB filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Estimates used in the preparation of the financial statements are based on various factors including the current interest rate environment and the general strength of the local economy.Changes in the overall interest rate environment can significantly affect the Company’s net interest income and the value of its recorded assets and liabilities.Actual results could differ from those estimates used in the preparation of the financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been reflected in the accompanying unaudited financial statements.Those adjustments consist only of normal recurring adjustments. Results of interim periods are not necessarily indicative of results to be expected for the full year.The consolidated balance sheet of the Company as of December 31, 2007 has been derived from the audited consolidated balance sheet of the Company as of that date. (2) Adoption of New Accounting Standards In September 2006, the FASB issued Statement No. 157, Fair Value Measurements.This Statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.This Statement establishes a fair value hierarchy about the assumptions used to measure fair value and clarifies assumptions about risk and the effect of a restriction on the sale or use of an asset.The Statement is effective for fiscal years beginning after November 15, 2007.In February 2008, the FASB issued FASB Staff Position (FSP) No.
